DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1 and 13 were amended.  Claims 6-8 and 10-12 are cancelled.   Claims 1-5, 9, and 13-17 remain pending.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-5 and 9 are withdrawn in view of the amendment to claim 1 eliminating the term “preferentially.”
Applicant’s arguments, see pgs. 9-10, filed 8/2/2022, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rickrode (US 10,394,835) and Duprey et al. (US 6671705).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohls et al. (US 2003/0060689, cited in the previous Office Action) in view of Kottomtharayil et al. (US 2007/0198722, hereinafter referred to as “K”, cited in the previous action), Baum et al. (US 2008/0215546, cited in the previous action), Duprey et al. (US 6671705), and Rickrode (US 10,394,835) as evidenced by McKean et al. (US 2003/0163655, cited in the previous action) and Farringdon et al. (US 2005/0113703, cited in previous Action).
Regarding claim 1, Kohls et al. disclose an electrocardiogram measurement system (Fig. 1) comprising:
a first device comprising a first processor, a first communication unit, and a second communication unit, the first device configured to receive first electrocardiogram data and measured time information from an electrocardiogram measurement apparatus via the first communication unit and configured to store the first electrocardiogram data measured by the electrocardiogram measurement apparatus for first time period; and a second device comprising a second processor, a third communication unit, and a fourth communication unit, the second device configured to receive second electrocardiogram data and measured time information from the electrocardiogram measurement apparatus via the third communication unit and store the second electrocardiogram data measured by the electrocardiogram measurement apparatus for second time period (the above limitations are identified in the image and discussion below),
[AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    843
    736
    media_image1.png
    Greyscale

Each hi-lighted circle represents one of the two claimed devices.  In [0024]-[0027], each structure is part of an ASP which inherently includes at least one processor.  Interface 125 includes a plurality of communication devices as outlined in [0027].  In this case, a plurality could include at least four comm devices for communication between the ECG unit and servers 130 and 132.  Kohls even provides one example for up to eight modems which would satisfy the number of communication devices claimed.   Kohls also discloses that it is preferable to place all the comm devices on a single bus, but the use of the term “preferably” in [0027] clearly indicates that this is not necessary and that other options are possible (i.e. a plural number of buses or 1+).   Therefore one can clearly delineate two devices from the disclosure: 130 + 2 comm devices on separate buses and 132 + 2 comm devices on separate buses.  The McKean reference provides support for multiple buses directing data from a source to a RAID (see [0034] and Fig. 1 where computer 102 may send data to storage RAID 108 via a bus or busses 150.  Thus, such a configuration of multiple busses was known in the arts at the time of the filing of the application.  Each server acquires ECG data from ECG measurement apparatus 110.  [0026] states that data/information is distributed among the plurality of disks for data storage (only two are shown in Fig. 1 but more are possible, thus storing data at different locations inherently occurs at least during first and second time periods).  Per [0026], data may include ECG data and other waveform data (the Office believes time information is inherent in the stored ECG data as many common indicators of health computed from ECG data requires a knowledge of timing, e.g. heart rate from ECG requires timing and in [0057] a doctor may eventually retrieve ECG data for viewing which would inherently require timing; the Farringdon reference is cited for evidentiary support for recording ECG data with associated time stamps, see [0016]).
Kohls et al. do not disclose wherein the electrocardiogram measurement apparatus transmits the first electrocardiogram data to the first device via the first communication unit such that the second electrocardiogram data is being transmitted to the second device via the third communication unit while the electrocardiogram measurement apparatus is not communicating with the first device; the first time period is a time period during which the first device communicates with the electrocardiogram measurement apparatus, the second time period is a time period during which the second device communicates with the electrocardiogram measurement apparatus and the first device does not communicate with the electrocardiogram measurement apparatus.  The Office interpreted these limitations as a data recordation strategy using multiple storage possibilities that is generally known in the storage arts.  For example, K teaches a system and method for granular resource management in a storage network (see Abstract) that relates to data transmission schemes used during a storage operation.  K teaches that current systems for network storage are inefficient in the use of storage resources (end of [0021]).  K teaches a method of routing data to different storage sites (see claim 1 which states, “A method for routing data to a plurality of storage operation paths in a data storage system, comprising: determining the plurality of storage operation paths available for a storage operation; evaluating network operation; selecting at least one of the plurality of storage operation paths based network operating conditions; and allocating data transmission operations associated with the storage operation to the selected storage operation paths for performing a storage operation.” – thus this teaches a data routing scheme that reads on the claimed strategy in claim 1 – to route data to an alternate storage site when an initial site may not be available – meaning no communication between devices).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kohls’ ECG data storage system to selectively choose a different storage site if another site is not available because Kohls teaches that this can provide a more efficient use of storage. 
Kohls also do not expressly disclose the first device receives the second electrocardiogram data from the second device via the second communication unit for third time period, stores the second electrocardiogram data, and generates combined data by combining the first electrocardiogram data and the second electrocardiogram data using measured time information included the first and the second electrocardiogram data.  The Office interpreted this as reconstructing the data stored in different locations by using a time stamp data associated with each data point to ensure data is accurately represented temporally.  Although this may be implicit in the RAID features discussed in Kohls, the Office believes reconstruction of data stored in separate locations and using time information is generally known to persons of ordinary skill in the art at the time of the filing of the invention.  For example, Baum teach a time series search engine that is a computer implemented algorithm for collecting data from multiple, disparate sources time series data that uses time (i.e. time data associated with data) to index (order) and present search results (see [0016] and also [0035]/claim2 which notes that the system can accommodate data that is temporally out of order).  Thus it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kohls system to implement a data reconstruction technique that can place time series data (ECG in this specific instance) in temporal order as generally taught by Baum for subsequent analysis because it can accommodate data stored in many disparate sources and formats which would yield a more robust system.  Baum does specifically state a first device performs the aggregation, but the Office believes the decision regarding where to perform the data aggregation is a matter of design choice that fails to distinguish over the combined teachings of Kohls, K, and Baum.  One would expect the execution of the data combination step to be successful at any relevant location.
Kohls does not disclose that the first device operates as a master device and the second device operates as a slave device.  However, Kohl’s does state that the data servers 130/132 shown above may be configured to use RAID drives (see [0025] and [0026]).  RAID drives are capable of being operated in a master-slave configuration however as taught by Duprey et al. who teaches remote storage systems (see col. 5, last paragraph).  Kohls also do not disclose that the first device is a wireless communication terminal.  However, Rickrode teaches a RAID storage system that can be used in hospitals (col. 6, lines 50-59) where RAID storage access can occur both wirelessly or via cables (see col. 12, second paragraph).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Kohls to include implement wireless transmission and a master-slave setup as taught by both Duprey et al. and Rickrode because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, Kohls et al. disclose wherein the first device displays the combined data using an application program (see box 340 in Fig. 3 which shows the devices data display capabilities).
Regarding claim 3, K teach wherein the first device is further configured to: determine that a connection status information of the second device indicates a connection with the electrocardiogram measurement apparatus; transmit a release command to the second device; and upon receipt of the connection status information of the second device indicative of the release from the electrocardiogram measurement apparatus, connect with the electrocardiogram measurement apparatus (at [0056], K teaches that a desired storage component may be selected for storage operations – i.e. indicating a preferred storage spot; however, as previously noted, alternatives can be used when the preferred storage is unavailable; it is implied that if the preferred becomes available again, storage would resume and would inherently require device handshaking communications).  The rationale for modifying remains the same.
Regarding claim 4, K teach wherein the first device is further configured to determine that a connection status information of the second device indicates no connection with the electrocardiogram measurement apparatus, transmit a connection command to the second device; and instruct the second device to be connected with the electrocardiogram measurement apparatus (this is inherent in the teachings of K where an available storage resource is located to continue storage operations).  The rationale for modifying remains the same.
Claims 13-16 are methods performed by the system of claims 1-5 and are rejected using the same arguments as above. 
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kohls et al. in view of Kottomtharayil et al. (hereinafter referred to as “K”), Baum et al., Duprey et al., and Rickrode as evidenced by Mckean et al. and Farringdon et al. as applied to claim 1 and further in view of Grosskopf (US 4250888, cited in the previous Office Action).
Regarding claim 5, Kohls et al. do not disclose wherein the electrocardiogram measurement apparatus is configured to generate a warning signal, when there is no external device that is able to receive available electrocardiogram data.  However, Grosskopf teaches a heartbeat/EKG monitor (Fig, 3) that generates a warning when storage capacity is exhausted (see claim 4).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Kohls et al. to include a warning signal as taught by Grosskopf to alert the user when storage is no longer available because this allows the user to take immediate action to fix the issue (rather than being in the dark about it).  There would have been a reasonable expectation of success given that warnings are well-known in the art and only require additional programming instructions.  Claim 17 is the method performed by the system of claim 5 and is rejected using the same argument above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohls et al. in view of Kottomtharayil et al. (hereinafter referred to as “K”), Baum et al., Duprey et al., and Rickrode as evidenced by Mckean et al. and Farringdon et al. as applied to claim 1 and further in view of Gold (US 2002/0101711, cited in the previous Office Action).
Regarding claim 9, Kohls et al. do not disclose wherein the first device is further configured to generate a warning signal to receive a third electrocardiogram data measured in the electrocardiogram measurement apparatus, when both the first device and second device are disconnected.  However, Gold teaches a RAID system that includes an alert message for RAID hardware failures (such failure interpreted as there being no external device that is able to receive the ECG data – see [0103] – “In the event of a non-fatal RAID hardware failure, the RAID management module can display a set of hardware failure alert messages, on the status page of the web administration interface, and on the LCD interface 103 of the computer entity itself. Hardware failure alerts display a "critical severity" message”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Kohls to include the claimed warning signal as taught by Gold for notifying a user as to a failure in the data storage system because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
Claims 1-5, 9, and 13-17 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791